780 N.W.2d 252 (2010)
David JONASSEN and Jejosa, L.L.C., Plaintiffs, and
Stanton Corners Enterprises, Inc., d/b/a The Barn and 31 Plus, L.L.C., Plaintiffs-Appellants,
v.
DeBOER BAUMANN & COMPANY, William Bassow, and George Gardner, Defendants-Appellees.
Docket No. 140304. COA No. 286438.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the November 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.